Knowlton, C. J.
The only question in this case is whether a conveyance of real estate to a husband and wife, prior to the St. 1885, c. 237, gave a title to the husband which he alone could alienate in his lifetime, by a deed which would bar the right of his wife, in the property, as his survivor after his death. The question is answered by decisions of 'this court. In Pray v. Stebbins, 141 Mass. 219, 221 the court says, “ At common law, both husband and wife were seised of the estate thus granted per tout et non per my as one person, and not as joint tenants or tenants in common. There could be no severance of such an estate by the act of either, and no partition of the land during their joint lives, and the survivor became sole seised of the entirety of the estate. Pierce v, Chace, 108 Mass. 254. *364Wales v. Coffin, 13 Allen, 213. This tenancy by entireties is essentially a joint tenancy, modified by the common law doctrine that husband and wife are one person, and was not changed by our statutes enacting that ‘ conveyances and devises of lands made to two or more persons shall be construed to create estates in common and not in joint tenancy, unless,’ etc., because, among other reasons, the statute expressly excepts conveyances and devises to husband and wife. . . . This exception was repealed, and conveyances to husband and wife declared to create estates in common, by the St. of 1885, c. 237.” This statement of the law completely covers the case at bar. See also Donahue v. Hubbard, 154 Mass. 537, 538. Phelps v. Simons, 159 Mass. 415, 417.
The St. 1885, c. 237, (R. L. c. 134, § 6,) cannot affect this case, because the rights of the wife became vested under the deed of October 18, 1883, before the statute was enacted.

Judgment on the verdict. ■